SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-12 RevenueShares ETF Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: INSERT PICTURE HERE Dear Valued Shareholder: I am the President of VTL Associates, the investment adviser to the RevenueShares Financials Sector Fund.We are very excited about VTL and the RevenueShares Financial Sectors Fund becoming part of OppenheimerFunds, but in order to accomplish that, we urgently need to receive your vote as soon as possible. Your fellow shareholders in the RevenueShares Financial Sectors Fund have voiced overwhelming support for the proposed new investment advisory agreement between the Fund and VTL, but we still need more votes,including yours.Your vote – regardless of the number of shares you own – is critical to the passage of the proposal. As of today, November 13, 2015, we have not received enough votes to meet the vote requirement for this important proposal. As a result, the shareholder meeting to approve the new advisory agreement has been adjourned to November 24, 2015.With your help, we can avoid the cost and delay of an additional adjournment and further solicitation. I ask you for your support in voting the enclosed proxy ballot.Please sign, date and return your proxy in the postage paid return envelope provided.You may also vote your shares by calling the toll-free number on your ballot, or vote via the internet at the website provided on your ballot. On behalf of the Board of Trustees of the RevenueShares Financials Sector Fund, please accept my thanks for your participation in this important matter. We appreciate your continued confidence in the RevenueShares Financials Sector Fund, and we look forward to receiving your vote. Sincerely, Vincent T. Lowry President and CEO PLEASE vote your shares today! CALL 1-866-387-9392 Telephone voting is available Monday through Friday 8:00 AM to 10:00 PM (EST). You may also vote by mail, automated telephone, or internet, as further detailed on the enclosed proxy card.
